Per Curiam,
On the trial of an action to recover for injuries caused by the negligence of township supervisors in not keeping a bridge in repair, the plaintiff, in order to show that the bridge wag part of a public road, offered in evidence the record of the Quarter Sessions in a proceeding by which a part of an old road was changed from its original location. The record was admitted under objection and followed by proof that the original road was laid out in 1828; that in 1905, on petition of the supervisors and others, a jury of view was appointed to report on proposed changes in the road; that the jury reported in favor of the changes and on the confirmation of their report a part of the old road was vacated in 1906 and a new road, on which the accident occurred, was opened and has since been maintained by the supervisors at the expense of the township. The only objection to the admission of the record of the Quarter Sessions that was made at the trial and is now insisted upon, was that the .proceedings in that court were defective because of the failure of the jury to find certain facts that it is claimed were essential to the validity of the proceeding. It is a sufficient answer to this objection to say that since the Quarter Sessions had jurisdiction of the subject matter and of the parties, its decree.was not subject to review *3in a collateral proceeding in the Common Pleas: Crescent Township v. Railroad Co., 210 Pa. 334.
The judgment is affirmed.